Citation Nr: 0631036	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-21 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, 
claimed as due to undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to undiagnosed illness.

3.  Entitlement to service connection for gout and joint pain 
(knees, ankles, hands, wrists), claimed as due to undiagnosed 
illness.

4.  Entitlement to service connection for chronic headaches, 
claimed as due to undiagnosed illness.

5.  Entitlement to service connection for abnormal weight 
loss, claimed as due to undiagnosed illness.

6.  Entitlement to service connection for a sleep disorder, 
claimed as sleepiness and as due to undiagnosed illness.


7.  Entitlement to service connection for upper respiratory 
infection, claimed as due to undiagnosed illness.

8.  Entitlement to service connection for skin rashes, 
claimed as due to undiagnosed illness.

9.  Entitlement to service connection for indigestion, 
claimed as due to undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991, and served in Southwest Asia from January 6, 1991 to 
April 4, 1991.  He also had active military service from June 
1985 to September 1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a July 2003 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


The claims concerning sleep disorder and chronic headaches 
are remanded to the RO, via the Appeals Management Center, in 
Washington, D.C.  


FINDINGS OF FACT

1.  At the June 2006 Board hearing, prior to a decision in 
the appeal, the veteran stated that he desires to withdraw 
his appeal as to service connection for abnormal weight loss.  

2.  The veteran's claimed gout/joint pain, upper respiratory 
infection, skin disorder, and indigestion are not related to 
active service or to an undiagnosed illness.

3.  The veteran does not have claimed fibromyalgia or chronic 
fatigue syndrome.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal 
concerning entitlement to service connection for abnormal 
weight loss are met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.204 (2005).

2.  The criteria for service connection for fibromyalgia, 
chronic fatigue syndrome, gout/joint pain, upper respiratory 
infection, skin disorder, and indigestion are not met.  38 
U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Abnormal Weight Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn on the record at a hearing any time before the 
Board issues a decision.  38 C.F.R. § 20.204(b).  At the June 
2006 Board hearing (see transcript, p. 2), the veteran 
expressed his desire to withdraw his appeal of denial of 
service connection for abnormal weight loss.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration as to that claim.  As such, the Board does not 
have appellate jurisdiction over that claim, and it is 
dismissed.

II.  Service Connection (Fibromyalgia; Chronic Fatigue 
Syndrome; 
Gout/Joint Pain; Upper Respiratory Infection; Skin Disorder; 
Indigestion)

Under legislation specific to Persian Gulf War veterans, 
service connection may be established for a qualifying 
chronic disability resulting from an undiagnosed illness 
which became manifest during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more during a specific presumption 
period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) 
(2005).  Effective March 1, 2002, Section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumptive period to September 30, 2011.  VBA 
Fast Letter 02-04 (January 17, 2002); 38 U.S.C. § 1117.

Under 38 U.S.C.A. § 1117(a)(2) and 38 C.F.R. § 
3.317(a)(2)(i), the term "qualifying chronic disability" 
means a chronic disability resulting from any of the 
following (or any combination of any of the following): (A) 
an undiagnosed illness; (B) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; (C) any diagnosed illness 
that the Secretary determines in regulations prescribed under 
subsection (d) warrants presumptive service-connection.  

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
See 38 C.F.R. § 3.317(a)(1)(ii) (2005).  There must be no 
affirmative evidence that relates the undiagnosed illness to 
a cause other than being in the Southwest Asia Theater of 
operations during the Persian Gulf War.  See 38 C.F.R. § 
3.317(c) (2005).  If signs or symptoms have been attributed 
to a known clinical diagnosis in the particular veteran's 
case being considered, service connection may not be provided 
under the specific provisions pertaining to Persian Gulf 
veterans.  VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b).  There must 
be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification. There must be a minimum of a 
six-month period of chronicity.  38 C.F.R. § 3.317(a)(2)(3).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or events that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Theater of Operations during the 
Persian Gulf war and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

As noted in the Introduction, the veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and thus, he qualifies for consideration for presumptive 
service connection for disabilities resulting from 
undiagnosed illness or unexplained chronic multi-symptom 
illness.  

The veteran's service medical records include evidence of 
treatment for upper respiratory infection once in December 
1990.  Other than that, the service medical records package 
covering active service from November 1990 to April 1991 does 
not reflect complaints about, or treatment for, various other 
disabilities (fibromyalgia, chronic fatigue, joint pain/gout, 
skin rashes, indigestion) for which service connection is 
sought.  

Most recent clinical evidence (see 2003 VA examination 
reports) does not reflect diagnoses of several of the claimed 
disorders.  Specifically, concerning upper respiratory 
infection, chest X-rays and spirometry tests yielded negative 
results in 2003.  The private post-service clinical records 
that do document treatment for rhinopharyngitis, recurrent 
sinusitis, and upper respiratory infection refer to such 
treatment more than 10 years ago, with no subsequent clinical 
evidence of recurrence.  

As for the "skin rash" claim, the only diagnosis is found 
in the January 2003 "general medical examination" report, 
as "skin disorders," but there is no actual diagnosis of a 
specific skin disorder nor documented clinical evidence of 
skin problems.  There is no clinical evidence at all as to 
fibromyalgia, chronic fatigue syndrome, or indigestion.  A VA 
examiner diagnosed the veteran with history of irritable 
bowel syndrome, but based on reported history given by the 
veteran.  The examiner also noted that the upper 
gastrointestinal series test results did not reveal evidence 
of hiatal hernia or gastroesophageal reflux disease.      

There is clinical evidence of gout, as found in private 
clinical records dated within approximately the last decade, 
and in the January 2003 VA medical examination (diagnosis of 
gout, history of, with elevated uric acid confirming the 
diagnosis; diagnosis of hyperuricemia consistent with history 
of gout).  There also is clinical evidence of bilateral 
chondromalacia patellae, mild carpal tunnel syndrome (left 
hand), mild talonavicular spurring and calcaneal cuboid 
joints of the right foot, tiny right-sided inferior calcaneal 
spur at the attachment of the plantar fascia of the right 
foot, bipartite sesamoid of the first metatarsal head of the 
right foot, which could be associated with the veteran's 
complaints of multiple joint pain.    
 
No post-service clinical record links any of the disabilities 
clinically documented presently to active service. As stated 
earlier, prior upper respiratory infection apparently has not 
recurred, as the last treatment for such problem was some 
decade ago.  Based on the above, the record does not support 
service connection for fibromyalgia, chronic fatigue 
syndrome, gout/joint pain, upper respiratory infection, skin 
disorder, or indigestion, on a direct basis.     

Nor can presumptive service connection be granted for gout, 
as it is a diagnosed condition.  As for fibromyalgia, chronic 
fatigue syndrome, joint pain, upper respiratory infection, 
skin disorder, and indigestion, the record does not document 
clinical evidence of the signs and symptoms thereof, much 
less for the requisite period for the purposes of service 
connection under 38 C.F.R. § 3.317.   

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim.  Thus, 
there is no reasonable doubt to be resolved.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In September 2002, before issuing the unfavorable rating 
decision being appealed, VA sent the veteran a letter 
explaining the basic criteria for service connection, and 
told him that he could submit both medical and non-medical 
evidence concerning any treatment or testing received for the 
claimed disabilities, whether during or after Gulf War 
service.  He was advised that, if he identifies the sources 
of pertinent evidence, then VA would assist him in obtaining 
records therefrom.  He was told that he ultimately is 
responsible for substantiating his claim.  By citing 38 
C.F.R. 
§ 3.159 in the Statement of the Case, the RO notified the 
veteran that he is entitled to submit any pertinent evidence 
he has.  In March and April 2006, VA notified the veteran 
about how degree of disability is evaluated, and what 
criteria govern determination of effective dates for the 
degree of disability and service connection.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Thus, the Board concludes that full, content-complying notice 
was given, and it finds no prejudice due to the content or 
timing of the notice.  Even as of June 2006, when the veteran 
testified before the undersigned, neither the veteran nor his 
representative specifically argued a notice defect.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); see also 
38 C.F.R. § 20.1102 (2005) (harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA and private medical records, 
including VA examination results appropriate to this claim, 
the veteran's written statements, and hearing testimony.  The 
veteran testified that he began treatment for a number of the 
claimed conditions about a year after discharge, and stated 
in Form 9 that VA has obtained only private clinical records 
dated in 2002.  That does not appear to be the case.  The 
veteran specifically identified Dr. Jablow as the private 
doctor who treated him, and the claims file reflects Dr. 
Jablow's records dated in and after 1992.  Despite 
appropriate notice during appeal, the veteran has not 
identified sources of pertinent, existing evidence that is 
missing from the record and which he desires VA to review 
before adjudication.  Based on all of the foregoing, the 
Board concludes that VA's duty to assist was met, and the 
Board is not precluded from adjudicating this claim based on 
the record.



ORDER

The claim of entitlement to service connection for abnormal 
weight loss is dismissed.

Service connection for fibromyalgia, chronic fatigue 
syndrome, gout and joint pain, upper respiratory infection, 
skin disorder, and indigestion is denied.   


REMAND

A January 2003 VA examination report contains a diagnosis of 
history of sleep apnea syndrome, and states that a sleep 
apnea test was requested, but that the veteran failed to 
cooperate.  The veteran disagrees.  In VA Form 9, he 
indicated that he had a sleep disorder test at home, named 
the organization involved in the testing, and reported that 
the test results were sent to that organization.  The Board 
concludes that any existing sleep disorder test results 
should be obtained and associated with the claims file before 
the claim is adjudicated.       

In VA Form 21-526 submitted with his original service 
connection claim (August 2002), the veteran stated that Dr. 
Marc Krantz, Atlanta, Georgia, began treating him for severe 
chronic headaches in September 1993.  The veteran responded 
to the RO's September 2002 duty-to-assist letter, which asked 
him to complete VA Form 21-4142 for Dr. Krantz to enable VA 
to obtain that doctor's records directly, with a signed Form 
21-4142 for these records.  The record does not contain 
Dr. Krantz's records or show that an attempt was made to 
obtain his records.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran that he may submit 
any evidence or information concerning his 
claimed sleep disorder and chronic 
headaches that he has in his possession.  

2.  Ensure that any VA-ordered sleep 
disorder study result, whether the study 
was conducted by a VA facility or by a 
non-VA organization at the request of VA, 
is associated with the claims file.  If 
the study was not, in fact, completed -- 
whether or not due to lack of cooperation 
on the veteran's part -- document that 
fact in the claims file.  

3.  Attempt to obtain a complete set of 
Dr. Krantz's records.  Ask the veteran for 
any authorization and information needed 
to obtain these records.  

4.  After completing the above, 
readjudicate the sleep disorder and 
chronic headaches claims.  If the benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an opportunity to respond to it.  
Thereafter, if in order, return the appeal 
to the Board.     

The veteran has the right to submit additional evidence and 
argument on the matters remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


